IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 40225

STATE OF IDAHO,                                )     2013 Unpublished Opinion No. 429
                                               )
       Plaintiff-Respondent,                   )     Filed: April 3, 2013
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
ALDESHON SKYLER NAPPO,                         )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
       Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Peter D. McDermott, District Judge.

       Judgment of conviction and unified sentence of fifteen years with five years
       determinate for aggravated driving while under the influence of alcohol, and
       concurrent unified sentence of ten years with five years determinate for felony
       injury to child, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Aldeshon Skyler Nappo was convicted of aggravated driving while under the influence of
alcohol, Idaho Code §§ 18-8006, 18-8004(1)(a); and felony injury to a child, I.C. § 18-1501(1).
The district court sentenced Nappo to a unified term of fifteen years with a minimum period of
confinement of five years for the DUI, and a concurrent unified term of ten years with a
minimum period of confinement of five years for injury to a child. Nappo appeals, contending
that his sentences are excessive.




                                              1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Nappo’s judgment of conviction and sentences are affirmed.




                                                   2